Citation Nr: 1530591	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-31 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II, including on the basis of herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the lower extremities, including on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When the Veteran filed his substantive appeal following issuance of a September 2013 statement of the case, he requested a Board hearing.  The hearing request was later withdrawn in February 2015.  

The issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II and peripheral neuropathy of the lower extremities was denied in an unappealed June 2009 rating decision.

2.  The evidence received since the June 2009 rating decision is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.

CONCLUSIONS OF LAW

1.  The RO's June 2009 denial of entitlement to service connection for diabetes mellitus, type II and peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  The claim of service connection for diabetes mellitus, type II is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The claim of service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  The Veteran, however, may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2014), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In June 2009, the RO denied service connection for diabetes and peripheral neuropathy of the lower extremities finding the disabilities were not incurred in or aggravated by active military service.  The Veteran did not file a notice of disagreement (NOD), and the June 2009 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

The Veteran's service personnel records reflect that he served in Vietnam aboard the USS Brinkley Bass from 1968 to 1971.  

A VA treatment record dated in May 2009 reflects a diagnosis of diabetes.  Private treatment records dated in July 2006 from Dr. M.D.H. also show a diagnosis of diabetes.

Evidence received since the final June 2009 decision consists of deck logs and a news article from the USS Brinkley Bass.  It was determined that the USS Brinkley Bass anchored in Vung Tau Harbor from November 11, 1968 to December 4, 1968 where the ship assumed duty as primary naval gunfire support ship (NGFS).  It was also determined that the USS Brinkley Bass conducted operations in the Da Nang Harbor from December 23, 1968 until January 9, 1969.  See June 2009 Department of VA Memorandum: Formal Finding of Lack of Verification of (on-ground) Service in Vietnam.  

The evidence is new as it was not considered by the RO in June 2009.  The new evidence raises the reasonable possibility of substantiating the claims of service connection.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for diabetes is warranted.  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

ORDER

New and material evidence having been submitted, the claims of service connection for diabetes mellitus and peripheral neuropathy of the lower extremities are reopened, and to this extent the appeal is allowed.


REMAND

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), to include diabetes.  38 C.F.R.          § 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R.       § 3.307(d). 

According to a recent decision in Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015) by the United States Court of Appeals for Veterans Claims (Court), VA is required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang and Vung Tau harbors.  The Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  

The Veteran asserts that his peripheral neuropathy is due to herbicide exposure during active military service in Vietnam.  In the alternative, the Veteran asserts that this condition is secondary to his diabetes.  See November 2013 VA Form 9.
The Veteran claims that his diabetes developed due to herbicide exposure during active service.  

The Veteran has been diagnosed with peripheral neuropathy of the lower extremities.  Early onset peripheral neuropathy is among the diseases listed as presumptive to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, given the Court's decision in Gray, the Board finds it prudent at this juncture to seek clarification as to whether the claimed peripheral neuropathy of the lower extremities was incurred in or caused by service injury, event, or illness, to include exposure to herbicide agents.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action: 

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Following any guidance by VBA, the originating agency should determine whether service that included being aboard ship in Da Nang and/or Vung Tau harbors is considered service in an inland waterway or whether exposure to Agent Orange is otherwise established in the Veteran's case.  

3.  After completing the action requested in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any peripheral neuropathy.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any current peripheral neuropathy of the lower extremities was incurred in or caused by service injury, event, or illness, including any presumed exposure to Agent Orange (if deemed applicable).

If not, (and Agent Orange exposure is established) the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that peripheral neuropathy of the lower extremities was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected diabetes.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


